Citation Nr: 9934147	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  94-00 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than March 22, 1995, 
for an award of a 100 percent schedular evaluation for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued since April 
1996 by the Houston, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO).

In a September 1993 rating decision, the RO granted service 
connection for PTSD, evaluated as 10 percent disabling.  The 
veteran filed a notice of disagreement in October 1993, 
wherein he challenged only the assignment of the 10 percent 
rating.  The RO furnished a Statement of the Case in December 
1993; and the veteran submitted a Substantive Appeal (VA Form 
9) in January 1994.  See Grantham v. Brown, 114 F.3d 1156, 
1157-58 (Fed. Cir. 1997).

By a rating decision dated in March 1994, the RO increased 
the rating from 10 percent to 30 percent for the veteran's 
service-connected PTSD.  In a statement, dated in June 1994, 
the veteran continued to disagree with the compensation level 
assigned.  In April 1996, the RO issued a rating decision 
granting a 100 percent schedular evaluation for PTSD pursuant 
to 38 C.F.R. § 4.16(c) (1995).  The United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals prior to March 1, 1999, hereinafter the 
"Court"), has held that on a claim for an original or an 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and thus it follows that such a claim no longer remains on 
appeal where the maximum rating available by law is awarded.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, 
the April 1996 rating decision awarding a 100 percent 
schedular evaluation for PTSD fully resolved the 
administrative claim on appeal to the Board concerning the 
compensation level for the veteran's service-connected 
disability from PTSD.  Id; see also Grantham v. Brown, supra.

As previously noted, the RO granted the veteran a 100 percent 
schedular evaluation for PTSD, effective from April 27, 1995.  
The RO issued a Supplemental Statement of the Case in May 
1996, which indicated the actions taken did not represent the 
maximum benefit as to the effective date for the award of the 
100 percent evaluation, and which informed the veteran and 
his representative of the April 1996 decision, and explained 
the procedural steps necessary to perfect an appeal of that 
decision.  These actions were, presumably, undertaken in 
accordance with Holland v. Brown, 9 Vet.App. 324 (1996) 
(holding that a notice of disagreement, filed pursuant to 
38 U.S.C. § 7105, may initiate an appeal to the Board with 
respect to the elements of an issue which were not decided by 
the agency of original jurisdiction in the decision with 
which disagreement was expressed), case precedent that was in 
effect at the time of its April 1996 determination, but which 
has since been reversed by a higher court.  See Grantham, 
supra (holding that an RO's initial decision regarding a 
claim for benefits might not resolve, or even address, all 
necessary elements of the application for benefits, and that 
another notice of disagreement is required to initiate 
appellate review of any other element, including the 
compensation level or effective date, of the claim).  Later, 
in May 1996, the RO also sent the veteran a letter which 
informed him of the effective date assigned and notice of his 
appellate rights.

In response to the RO's actions, the veteran and his 
representative both submitted statements in May 1996, which 
indicated disagreement with and an intent to appeal the 
effective date assigned for the award of the 100 percent 
evaluation.  Since the veteran had until May 1997 to perfect 
an appeal of the RO's April 1996 decision, the Board will 
liberally construe the May 1996 statements as a timely notice 
of disagreement and substantive appeal.  See Archbold v. 
Brown, 9 Vet.App. 124, 131 (1996).  A Supplemental Statement 
of the Case, which contained an adjudicative action assigning 
an effective date of March 22, 1995, for the 100 percent 
schedular evaluation for PTSD, was issued in November 1998.  
Therefore, the Board determines that the veteran perfected 
his appeal in a timely manner, as regards the effective date 
issue, thereby bestowing jurisdiction upon the Board.

This appeal was previously before the Board and was remanded 
to the RO in December 1997, and in January 1999.  The appeal 
is once again before the Board.

Accordingly, the Board's appellate review will be limited to 
the issue listed on the cover page of this decision. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The information of record reflect that the veteran's 
original claim for service connection for PTSD was received 
by the RO on July 21, 1992.  By rating action dated in 
September 1993, the veteran was granted service connection 
for PTSD, rated as 10 percent disabling effective from July 
21, 1992.  By a rating action, dated in March 1994, the RO 
increased the disability evaluation for the service-connected 
PTSD to 30 percent disabling, effective from July 21, 1992.

4.  By a rating decision, dated March 1996, the veteran was 
awarded temporary total disability evaluations pursuant to 
the provisions of 38 C.F.R. § 4.29 (from May 29, 1994 to June 
30, 1994; and from April 27, 1995 to May 30, 1995.  On each 
occasion following the termination of the temporary total 
rating, the evaluation for the veteran's service-connected 
PTSD was restored to the prior 30 percent evaluation.

3.  In a rating decision, dated April 1996, the RO awarded a 
100 percent schedular evaluation for PTSD pursuant to the 
provisions of 38 C.F.R. § 4.16(c), effective April 27, 1995; 
subsequently, in a November 1998 rating action, the effective 
date for the 100 percent rating was changed to March 22, 
1995.  

4.  The evidence of record does not demonstrate that the 
veteran's service-connected PTSD was of such severity as to 
preclude him from securing or following substantially gainful 
occupation, prior to March 22, 1995.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 22, 
1995, for an award of a 100 percent schedular evaluation for 
PTSD have not been met.  38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. §§ 3.400, 4.16(c), 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  


Factual Background

The veteran's service personal records indicate that he 
served in Vietnam and that his military unit, the Third 
Brigade, First Cavalry Division, came under enemy attack in 
May 1969.  

On July 21, 1992, the RO received the veteran's claim for 
service connection for PTSD. 

VA and private medical records show that in June 1992 the 
veteran was seen with depression and anxiety due to his past 
experience.  He complained of nightmares, cold sweats, and 
fears of experiences from Vietnam.  He noted an increase in 
problems since the loss of his job a few months ago.  A 
report of private psychiatric examination in August 1992 
noted that the veteran's occupation was that of a farm 
laborer - operating a tractor and other heavy equipment.  He 
had previously been employed in the mining industry for a 
period of nine years in Texas.  Two years ago, they had a 
major layoff and he lost his job.  The diagnosis was PTSD, 
chronic, delayed type. 

The veteran was afforded a VA psychiatric examination in 
April 1993.  Subjectively, he complained that with Operation 
Desert Storm, he started having more flashbacks and more 
irritability and agitation, and that he and his wife 
separated.  He became more depressed and started getting 
treatment in September of last year.  At that time, he was 
diagnosed with PTSD and major depression.  He was treated 
with Prozac which seemed to be working very well.  He was 
going to counseling and dealing with stress much better.  He 
was sleeping better at night and having more interest in his 
job, and all his symptoms were improved.  He was also less 
irritable at home and was getting along better with his wife.  
He indicated that he worked on a farm and ranch driving a 
tractor or working cattle and liked his job.  Objective 
findings noted that the veteran was polite, cooperative and 
friendly, and smiled and related easily and openly.  He was 
not guarded or suspicious.  His speech was fluent and had a 
normal rate and rhythm.  He had no apparent anxiety or 
agitation or unusual mannerisms.  His mood was euthymic.  His 
affect was appropriate to his thought content.  His thought 
processes were coherent, logical and goal directed.  There 
was no looseness of association or flight of ideas or 
paranoid thinking or ideas of reference.  There were no signs 
or symptoms of psychosis.  He had no hallucinations or 
delusions.  There was no suicidal or homicidal ideation.  He 
was alert and oriented to time, place and person.  His recent 
and remote memory were intact and his fund of knowledge was 
good.  His judgment and insight did not seem apparently 
impaired.  The diagnosis was PTSD, mild to moderate, in 
almost full remission on medication.  The examiner noted that 
the veteran did seem to have been able to hold jobs for 
period of five to eight years, although he described himself 
as having had many jobs.  He currently was working full-time 
and enjoyed his work.  

By rating decision dated in September 1993, the RO granted 
service connection for PTSD and assigned a 10 percent 
evaluation effective July 21, 1992.  

VA medical records show that in November 1993 it was noted 
that the veteran had tried to use alcohol to decrease his 
flashbacks, dreams and intrusive war memories, and that he 
had completed an alcohol rehabilitation program in September 
1993.  The following PTSD symptoms were noted:  intrusive 
thoughts; nightmares; numbing of feelings; a desire to 
isolate; frequent job losses due to feelings of anxiety and a 
tendency to anger outbursts; daily suicidal thoughts; 
depression; hearing voices; and sleeplessness.  The diagnosis 
was PTSD - severe and chronic.  A December 1993 entry noted 
that he could not return to work as a farmer for several 
weeks. 

In March 1994, the rating for PTSD was increased to 30 
percent effective July 21, 1992.  

A VA discharge summary for the period May 29 to June 20, 1994 
reflects that the veteran was admitted with increased 
agitation and anxiety and complaining of depressed mood.  He 
stated that his PTSD symptoms had worsened over the past 
several weeks including increased irritability, increased 
anger, and increased frustration.  He stated that he felt 
like taking his life with a shotgun over the weekend.  He 
indicated that he was being followed in the VA outpatient 
clinic, but felt that his current medications were not 
helping so he came to the hospital for safety and desired 
treatment and counseling.  During his hospitalization, the 
veteran reported quitting his job because of difficulty with 
his boss.  The diagnoses were moderate PTSD and history of 
alcohol dependence.  It was noted that the veteran lost his 
job prior to admission and would be looking for a new job 
once discharged.  A Global Assessment of Functioning (GAF) 
score of 70 was assigned.  

In a June 1994 statement, a VA psychiatrist indicated that 
the veteran was unable to hold gainful employment at that 
time due to irritability and other PTSD symptoms.  VA 
outpatient treatment records show that in August 1994 the 
veteran was seen for refill of his medication.  He reported 
that he had been off his medication for a short period of 
time and was having an increase in symptoms, such as 
decreased sleep, increased anger, anxiety, and nightmares, 
and flashbacks once or twice a week.  In September 1994, he 
reported that he planned to start school in the near future 
to gain skills to work.  

A summary of VA hospitalization for the period November 29 to 
December 9, 1994 reflects that the veteran was admitted with 
complaints of suicidal ideation, decreased sleep, decreased 
interest in activities, decreased energy, decreased 
concentration, decreased appetite and feeling anxious.  He 
had stopped his work as a truck driver for the past one week 
due to his problems.  Mental status examination on discharge 
noted that the veteran's mood was euthymic and that there was 
no lability of affect.  He was alert and oriented times 
three.  His though was coherent, logical and goal directed.  
He did not experience any auditory or visual hallucinations, 
nor delusions.  He had no flights of ideas nor loosening of 
associations and denied suicidal or homicidal ideations.  He 
indicated that he was willing to attend PTSD sessions in his 
home town and that he wanted to find a job to pay his bills.  
The diagnoses were PTSD and history of alcohol dependence. A 
GAF score of 75 was assigned.  

VA medical records show that in January 1995 the veteran 
stated that he was doing well on his current medication.  He 
reported some anxiety and depression over trying to get back 
to school for his general equivalency degree ("GED"), 
financial problems, etc.  In February 1995, he reported some 
improvement in the level of depression but continued to stay 
at home and avoid others.  On March 22, 1995, he reported 
that he felt less depressed as a result of his increased 
dosage of Prozac.  It was noted that he was anticipating 
starting a job on a farm next month.  On April 27, 1995, he 
reported increased depression in the past 1 1/2 weeks.  He had 
some suicidal ideations and appeared mildly depressed.  It 
was noted that he would be hospitalized for further tests.  

A summary of VA hospitalization for the period April 27 to 
May 19, 1995 reflects that the veteran was being followed in 
the outpatient clinic for depression and that he had been 
seen there prior to admission.  It notes that his symptoms of 
depression had worsened in spite of an increase in his 
medication and that he was admitted to change his 
medications.  He indicated that his last job had been about 
three weeks prior to admission working on a farm driving and 
moving animals.  This only lasted about two weeks.  He did 
not seem to be able to keep a job for more than two months.  
The diagnoses were PTSD and history of alcohol dependence.  A 
GAF score of 70 was assigned and it was noted that the 
highest GAF score in the last year was 75. 

In a May 1995 statement, a VA physician stated that at that 
time the veteran was unable to function in any gainful 
employment due to PTSD.  In a January 1996 statement, the 
physician noted that the veteran's PTSD symptomatology had 
prevented him from working for about the last eight weeks.  

In March 1996, the RO received an informal claim for a total 
rating based on individual unemployability.  On VA Form 21-
8940, Application for Increased Compensation Based on 
Unemployability, dated in April 1996, the veteran indicated 
that he worked intermittently from about 1989 to September 
1993, and that he last worked full time in September 1993.  

By rating decision in March 1996, the RO granted temporary 
total evaluations under the provisions of 38 C.F.R. § 4.29 
for periods of hospitalization from May 29 to June 30, 1994 
and from April 27 to May 30, 1995.  The 30 percent rating 
resumed upon termination of the temporary 100 percent 
ratings.  

In April 1996, the RO increased the rating for PTSD to 100 
percent under the provisions of 38 C.F.R. § 4.16(c).  The 
award was effective from April 27, 1995.

Received in July 1997 were VA outpatient treatment records 
dated in 1996 and 1997 reflecting continued treatment for 
PTSD. 

On VA psychiatric examination in July 1997, the veteran 
stated that he last worked 1 1/2 years ago part-time on a farm.  
He indicated that he was unable to get a job because of all 
the medications that he was taking made him too drowsy. 

In an undated statement received in February 1998, T.F., the 
veteran's former employer, stated that during the time from 
the summer of 1992 through early 1995 the veteran worked for 
him as a part time employee.  He indicated that during this 
time the veteran was not able to work full time because he 
went to the hospital in September 1993 for the first time and 
did not return for the rest of the year.  He stated that the 
veteran was hospitalized three or four times after that.  Mr. 
F. indicated that the veteran could not seem to hold a job 
full time.  

The veteran was afforded a VA psychiatric examination in May 
1998.  The examiner noted that after reviewing the claims 
folder from July 1992 to 1997, it was his estimation that the 
veteran became unable to work because of his increasing PTSD 
symptoms sometime between March and September 1995.  

In November 1998, the RO changed the effective date for the 
100 percent rating for PTSD to March 22, 1995. 

In April 1999, the veteran testified that he worked as a day 
laborer from 1992 to 1995 and that his problems with PTSD 
began in 1992-93.  He related being on medication for PTSD.  
He stated that he held jobs for two to three weeks, or less 
than one month, and that he became irritable with supervisors 
and with following instructions.  He indicated that he was 
fired from jobs and lost substantial employment as a result 
of his attitude with PTSD and expressed anger because persons 
with less experience were getting jobs over him.  See April 
1999 hearing transcript.  


Analysis

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a 
claimed reopened after final adjudication, or a claim for 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application thereof.  38 U.S.C.A. § 5110(a).  This statutory 
provision is implemented by regulation which provides that 
the effective date for an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
which is later.  38 C.F.R. § 3.400.

As specifically provided in 38 U.S.C.A. § 5110(b)(1), the 
effective date of an award of disability compensation to a 
veteran shall be the day following the date of discharge or 
the release if application therefor is received within one 
year from such date of discharge or release.  See 38 C.F.R. 
§ 3.4(b)(1) (defining "disability compensation" as basic 
entitlement for a veteran who is disabled as a result of a 
disease or injury incurred or aggravated in line of duty in 
active service).  Moreover, the implementing regulation 
provides that the effective date for an award of direct 
service connection will be the day following separation from 
service or the date entitlement arose, if the claim is 
received within one year after service separation.  If the 
claim is not received within one year of separation from 
service, the effective date for an award of service 
connection will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).

The veteran first filed a claim for service connection for 
PTSD on July 21, 1992, and the RO granted service connection 
and 30 percent rating effective from that date.  The law 
precludes service connection or compensation of any degree 
prior to the date of the July 21, 1992 claim, which was filed 
many years after service.  38 U.S.C.A. § 5110(a), (b)(1); 
38 C.F.R. § 3.400(b)(2).  Since the veteran has continued to 
pursue his claim for a 100 percent rating since the initial 
grant of service connection, the Board must look at the 
period of time since the claim was filed in July 1992 to 
determine if the veteran is entitled to an effective date 
earlier than March 22, 1995, for an award of a 100 percent 
disability evaluation for PTSD, "in accordance with the 
facts found."  38 U.S.C.A. § 5110(a); see also Meeks v. 
West, 12 Vet.App. 352, 355 (1999) (citing Fenderson v. West, 
12 Vet.App. 119 (1999) ("at time of initial rating 'separate 
[staged] rating can be assigned for separate periods of time 
based on the facts found'")).

Prior to November 7, 1996, a 100 percent evaluation for PTSD 
was assigned when the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community; or when there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or when the veteran was demonstrably unable 
to obtain or retain employment.  See Johnson v. Brown, 
7 Vet.App. 95, 97-99 (1994).  A 70 percent evaluation was 
assigned when there was severe impairment in the ability to 
establish and maintain effective or favorable relationships 
with people and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.

The Board notes in the April 1996 rating decision the RO 
found an increase in PTSD symptomatology resulting in severe 
social and industrial impairment, which then warranted 
consideration under the provisions of 38 C.F.R. § 4.16(c).  
This regulation (which was deleted after November 7, 1996) 
provided that when the only compensable service-connected 
disability a veteran has is a mental disorder assigned a 70 
percent evaluation, and such mental disorder precludes the 
veteran from securing or following a substantially gainful 
occupation, a 100 percent schedular evaluation under the 
appropriate diagnostic code is to be assigned.  In the 
present case, the only compensable service-connected 
disability the veteran has is PTSD, in which the RO 
determined that a 70 percent evaluation was warranted.  The 
RO was correct to apply the provisions of 38 C.F.R. 
§ 4.16(c), thereby finding that a 100 percent schedular 
evaluation was warranted.  Since the veteran disagrees with 
the effective date assigned for the award of the 100 percent 
evaluation, the Board's determination in this case revolves 
around whether that level of disability was demonstrated by 
the evidence of record prior to March 22, 1995.  

Upon review of the evidence of record, the Board concludes 
that March 22, 1995 is the earliest date as of which it is 
shown by the evidence of record that the veteran met the 
criteria of Diagnostic Code 9411 or 38 C.F.R. § 4.16(c) for a 
100 percent schedular evaluation.  In this regard, the Board 
notes that while the evidence shows that the veteran was 
hospitalized on two occasions in 1994 due to PTSD 
symptomatology, there is no showing that his psychiatric 
disability caused totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  The Board also places great 
weight on the conclusion of the May 1998 VA examiner who 
maintained, after reviewing the claims file from July 1992 to 
1997, that the veteran became unemployable due to PTSD 
sometime between March and September 1995.  In support of his 
conclusion, the examiner noted that on the April 1996 
employment information statement (VA Form 21-8940), the 
veteran reported that he worked on a farm job, at least on an 
intermittent basis, forty hours per week up until September 
1993.  He then received treatment for alcohol dependence and 
was unemployed for a period of time.  A February 1994 
progress note indicated that he worked on a farm at that 
time, although he appeared mildly depressed.  In August 1994, 
he had been off his medication for a short period of time and 
was having increasing symptoms.  It was mentioned that he 
planned to start school at that point.  Progress notes dated 
in January and March 1995 indicated that he was withdrawn and 
mildly depressed.  A March 22, 1995 progress note indicated 
that he planned to start a job on a farm the next week and 
appeared less depressed.  However, in April 1995, the 
depression had increased and he was admitted to the hospital.  
In September 1995, he no longer worked and the depression 
increased.  As the VA examiner concluded that the earliest 
the veteran became unemployable due to PTSD was during March 
1995, the Board finds that, based on evidence of record, the 
veteran does not met the criteria under Diagnostic Code 9411 
or 38 C.F.R. § 4.16(c) for a 100 percent schedular rating for 
PTSD prior to March 22, 1995.

The Board has considered the veteran's contentions; however, 
in light of the foregoing facts and cited legal authority, no 
legal basis exists upon which to assign an effective date 
prior to March 22, 1995, for the award of the 100 percent 
evaluation.  As the evidence is not in relative equipoise, 
there is no benefit-of-the-doubt to accord the veteran.  

ORDER

Entitlement to an effective date earlier than March 22, 1995, 
for the award of a 100 percent evaluation for PTSD is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

